FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 13, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                      Clerk of Court
                                 TENTH CIRCUIT



 S. MOLI NGATUVAI,

               Plaintiff - Appellant,                    No. 11-4025
          v.                                                D. Utah
 TODD BRECKENRIDGE, Provo City                  (D.C. No. 2:09-CV-00803-DS)
 Officer; ROBERT TROMBLY,
 Prosecutor; JUDGE FNU ROMNEY,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.



      After examining the parties’ briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      S. Moli Ngatuvai appeals from the district court’s Fed. R. Civ. P. 12(b)(6)

dismissal of his 42 U.S.C. § 1983 civil rights complaint. The district court


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
concluded even a liberal reading of Ngatuvai’s complaint, which challenged the

appropriateness of a traffic citation Ngatuvai received in 2009, revealed no facts

demonstrating a “deprivation of any rights, privileges, or immunities secured by

the Constitution and laws” of the United States. 42 U.S.C. § 1983. The district

court further concluded that dismissal with prejudice was appropriate because

Ngatuvai had been afforded ample opportunity to cure the deficiencies in his civil

rights complaint.

      This court reviews a dismissal pursuant to Rule 12(b)(6) de novo, applying

the same standard as the district court. Teigen v. Renfrow, 511 F.3d 1072, 1078

(10th Cir. 2007). Upon de novo review, exercising jurisdiction pursuant to

28 U.S.C. § 1291, this court affirms the district court’s order of dismissal. In so

doing, this court sees no need to repeat the cogent analysis set out in the district

court’s order dated January 12, 2011. Accordingly, the judgment of the district

court is hereby AFFIRMED.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -2-